PER CURIAM.
Neither upon the facts nor the law was there warrant for the granting of a peremptory writ of mandamus. In the absence of charges of bad faith or illegal action, we cannot review the determination of the civil service commissioners in rating •candidates in competitive examinations, either by certiorari or by mandamus. People ex rel. Allaire v. Knox, 62 App. Div. 29, 70 N. Y. Supp. 845, affirmed 168 N. Y. 642, 61 N. E. 1127.
The order appealed from must be reversed, with costs, and the motion denied.